DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/593434, filed on 10/04/2019. Claims 1, 4-13, 16-20 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 10-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008078135 to Pillin et al (henceforth referred to as Pillin).
Regarding claims 1, 4-5, 7-8, 10-11, Pillin discloses an elevator door coupling system (i.e. Figs. 1-2) comprising: 
a car door lock (i.e. Fig. 3, ref. 10) having a coupling element (i.e. Fig. 3, ref. 22) and a lock element (i.e. Fig. 3, ref. 21), the lock element operably connected to a latch (i.e. Fig. 5, ref. 30) for locking the car door lock; and 
a landing door lock (i.e. Fig. 5, ref. 50) having a movable plate (i.e. Fig. 3, ref. 54), a first contact element (i.e. Fig. 3, ref. 56), mounted to the movable plate and configured to engage with the coupling element and a second contact element (i.e. Fig. 3, ref. 53) configured to engage with the lock element, 

a car lock support (i.e. Fig. 3, ref. 20), wherein the coupling element is pivotably mounted to the car lock support by at least one first movable mount (i.e. Fig. 4, ref. 23) and the lock element is pivotably mounted to the car lock support by at least one second movable mount (i.e. Fig. 4, ref. 24), and 
a deterrent element (i.e. Fig. 3, ref. 41) fixedly connected to the car lock support and arranged to prevent unauthorized or improper operation of the car door lock.
The landing door lock further comprising a landing door latch (i.e. Fig. 3, ref. 51) for locking the landing door lock. 
Wherein the movable plate includes an extension arm (i.e. Fig. 5, not referenced but a plate behind ref. 54), wherein the second contact element is located on the extension arm (i.e. Fig. 5, ref. not indicated but ref. 53 shown mounted to a separate plate behind ref. 54). 
Further comprising at least one positon sensor (i.e. Page 7, lines 5-6 “The car door lock mechanism… may be fitted with an electrical contact to electrically check the correct locking of the car door”) operably connected to at least one of the car door lock and the landing door lock. 
Wherein the first contact element is a first roller (i.e. Fig. 3, ref. 56) and the second contact element is a second roller (i.e. Fig. 3, ref. 53). 

Further comprising a landing lock support (i.e. Fig. 3, ref. 4a), wherein the landing door lock is mounted to the landing lock support, the landing lock support is mountable to a frame of a landing door (i.e. Fig. 1, ref. 4) of an elevator system (i.e. Fig. 1). 
Regarding claims 12 and 16-20, Pillin discloses an elevator system (i.e. Fig. 1) comprising: 
an elevator car (i.e. Fig. 1, ref. 1) located within an elevator shaft; 
a landing having a landing door (i.e. Fig. 1, ref. 4) openable on the elevator shaft; and 
an elevator door coupling system comprising;
a car door lock (i.e. Fig. 3, ref. 10) having a coupling element (i.e. Fig. 3, ref. 22) and a lock element (i.e. Fig. 3, ref. 21), the lock element operably connected to a latch (i.e. Fig. 5, ref. 30) for locking the car door lock; and 
a landing door lock (i.e. Fig. 5, ref. 50) having a movable plate (i.e. Fig. 3, ref. 54), a first contact element (i.e. Fig. 3, ref. 56), mounted to the movable plate and configured to engage with the coupling element and a second contact element (i.e. Fig. 3, ref. 53) configured to engage with the lock element, 
wherein, in operation, the coupling element is operable to apply force to the first contact element and cause the movable plate to rotate and as the movable plate rotates, the second contact element applies force to the lock element to urge the latch from a locked position (i.e. Fig. 3) to an unlocked position (i.e. Fig. 5); and 

a deterrent element (i.e. Fig. 3, ref. 41) fixedly connected to the car lock support and arranged to prevent unauthorized or improper operation of the car door lock.
The landing door lock further comprising a landing door latch (i.e. Fig. 3, ref. 51) for locking the landing door lock. 
Wherein the movable plate includes an extension arm (i.e. Fig. 5, not referenced but a plate behind ref. 54), wherein the second contact element is located on the extension arm (i.e. Fig. 5, ref. not indicated but ref. 53 shown mounted to a separate plate behind ref. 54). 
Further comprising at least one positon sensor (i.e. Page 7, lines 5-6 “The car door lock mechanism… may be fitted with an electrical contact to electrically check the correct locking of the car door”) operably connected to at least one of the car door lock and the landing door lock. 
Wherein the first contact element is a first roller (i.e. Fig. 3, ref. 56) and the second contact element is a second roller (i.e. Fig. 3, ref. 53). 
Wherein the lock element is maintained in a locked state (i.e. Fig. 3, ref. 21) by operation of gravity unless acted upon by the second contact element (i.e. Fig. 5, ref. 21 and 53). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008078135 to Pillin et al in view of KR 10-2007-0018889 to Badaoui (henceforth referred to as Badaoui).
Regarding claim 9, Pillin does not teach the first roller is larger than the second roller. However, Badaoui teaches an elevator door coupling system comprising a car door lock having a contact element (i.e. Fig. 2, ref. 3 on the right) and a lock element (i.e. Fig. 2, ref. 3 on the left) and a landing door lock having a movable plate (i.e. Fig. 4, ref. 11), a first contact roller (i.e. Fig. 4, ref. 37) configured to engage with the coupling element and a second contact roller (i.e. Fig. 4, ref. 35) configured to engage with the locking element wherein the first contact roller that is on the side of the latch weight (i.e. Fig. 4, ref. 41) is larger than the second contact roller (i.e. see mark up of Fig. 4, the same horizontal line is shown on both rollers wherein the roller of ref. 37 is larger than the same horizontal line). Therefore, it would have been obvious to one of ordinary skill in the art to use a larger first roller as taught in Badaoui in the landing door lock as taught in Pillin to add weight on the side of the hook to keep the latch in the locked position using gravity and there would have been reasonable expectation of success. 

    PNG
    media_image1.png
    308
    535
    media_image1.png
    Greyscale



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008078135 to Pillin et al in view of US Patent Application Publication No. 2008/0078628 to Christen (henceforth referred to as Christen).
Regarding claim 13, Pillin does not specifically teach a plurality of landings comprising a respective landing door lock. However, a plurality of floor landings each having a respective landing door lock are common in the art. For example, Christen teaches an elevator coupling system installation comprising a plurality of landings (i.e. Fig. 6, ref. E1, E2, E3, En) each having a respective landing door lock (i.e. Fig. 6, ref. 25n) installed. Therefore, it would have been obvious to one of ordinary skill in the art to have a landing door lock on each landing floor as taught in Christen in the coupling system as taught in Pillin to keep all the landing doors locked and prevent users from entering the shaft when the elevator car is not present and there would have been reasonable expectation of success. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654